Citation Nr: 1515140	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for hepatitis C.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to May 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of his currently assigned 20 percent rating for hepatitis C.  Under Diagnostic Code 7354, a 40 percent disability rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  See 38 C.F.R. § 4.115, Diagnostic Code 7354 (West 2014).  A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  Finally, a maximum 100 percent rating is warranted for hepatitis C with serologic evidence of hepatitis C infection and near-constant debilitating symptoms due to the infection.  Id.

In this case, the evidence of record includes a November 2011 VA examination which revealed that the Veteran experienced daily fatigue and malaise, as well as intermittent anorexia, nausea, and arthralgia.  No weight loss or hepatomegaly was observed.  Since that time, the Veteran has received treatment for his hepatitis C symptoms and other unrelated disorders, and his representative has averred that his symptoms have worsened and that he is therefore entitled to a higher rating.  In an April 2013 brief, his representative requested another VA examination, arguing that the medical evidence of record is "stale" and does not reflect the severity of the Veteran's current disability picture.

It is well-settled that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, the most recent VA examination occurred more than four years ago, and the Veteran (and his representative) contend that his symptoms have gotten worse since that time.  Consequently, the Board finds that he is entitled to a new VA examination.  See VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

With regard to the TDIU claim, the Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Here, the Veteran has stated that his service-connected hepatitis C impacts his ability to be gainfully employed.  Consequently, a TDIU claim is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from November 2012 and associate them with the claims file (physical or electronic).

3.  After completing the above development, the AOJ should have the Veteran scheduled for a VA examination to determine the current nature and severity of his service-connected hepatis C.

4.  After completing the requested actions, the claims on appeal should again be reviewed on the basis of all the evidence and readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

